No. 95-1904


Carol A. Jones,                              *
                                             *
         Appellant,                          *
                                             * Appeal from the United States
           v.         *                      District Court for the
                                             * Southern    District of   Iowa.
                                                *
Shirley S. Chater,                           *
Commissioner of the                          *
Social Security Administration,              *
                                             *
         Appellee.                           *



                          Submitted:    November 15, 1995

                            Filed:     December 18, 1995


Before BEAM, JOHN R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


MORRIS SHEPPARD ARNOLD, Circuit Judge.



1992, citing a fractured ankle, arthritis, and low back pain.          After a
hearing at which a vocational expert testified, an administrative law judge
denied Ms. Jones's application for benefits.        In mid-1994, Ms. Jones sued
in federal district court in Iowa for judicial review of that decision.
See 42 U.S.C. § 405(g).


     The district court affirmed the decision of the administrative law
judge.    See Jones v. Shalala, 887 F. Supp. 210 (S.D. Iowa 1995).    Ms. Jones
appeals, arguing that the vocational expert's conclusions about three of
the four jobs that Ms. Jones could allegedly do failed to take into account
the physical restrictions
applicable to her and that, with respect to the fourth job, the scarcity
of such positions in the local economy precludes a finding that such
positions are available to her.       We affirm the judgment of the district
      1
court.


                                       I.
     The administrative law judge found that Ms. Jones had the residual
functional capacity to lift 15 pounds maximum and 10 pounds repeatedly
(Ms. Jones does not challenge that finding).        Assuming those facts (and
others not relevant for the purposes of this opinion), the vocational
expert testified that Ms. Jones could perform "less than a full range" of
"unskilled light or sedentary work" but would be able to work as a hand
packager (500 jobs available in Iowa), a production assembler (900 jobs
available in Iowa), a telephone answering service operator (250 jobs
available in Iowa), or a food order clerk (200 jobs available in Iowa).


     Ms. Jones notes, correctly, that the positions of hand packager and
production assembler described in the reference book that the vocational
expert was using (the Dictionary of Occupational Titles, published by the
U.S. Department of Labor) are characterized as medium work (requiring
lifting of 20 to 50 pounds occasionally) and light work (requiring lifting
of up to 20 pounds occasionally), respectively.      Ms. Jones argues that the
vocational expert's testimony should be disregarded, therefore, since it
conflicts with that reference book with respect to the lifting capabilities
required.    We disagree.


     The     vocational   expert   specifically   declared,   as   to   those   two
positions, that the particular numbers of jobs he was citing were only
those that could be characterized as sedentary ("[i]f you're




         1
       The Honorable Ronald E. Longstaff, United States District
Judge for the Southern District of Iowa.


                                       -2-
looking strictly at light [work], the numbers would be considerably
higher").    The reference book itself warns, in its introduction, that the
job characteristics for each position "reflect[] jobs as they have been
found to occur, but ... may not coincide in every respect with the content
of   jobs    as   performed    in   particular     establishments       or    at    certain
localities."      In other words, in our view, the reference book gives the
approximate maximum requirements for each position, rather than their
range.


      Because the vocational expert specifically limited his opinion to
reflect     sedentary   work   only   (requiring    lifting   of   up    to    10    pounds
occasionally), his testimony was a perfectly acceptable basis for the
administrative law judge's conclusions.            See, e.g., Bates v. Chater, 54
F.3d 529, 533 (8th Cir. 1995); see also Montgomery v. Chater, No. 95-1387,
slip op. at 7 (8th Cir. Nov. 2, 1995) (vocational expert may testify in
conflict with reference book with respect to particular jobs that may vary
under certain circumstances from descriptions in the reference book), and
Whitehouse v. Sullivan, 949 F.2d 1005, 1006 (8th Cir. 1991) ("the ALJ
specifically asked the expert to assume a job applicant with [plaintiff's]
age, education, work experience, and residual functional capacity ... the
ALJ could properly assume that the expert framed his answer based on the
factors the ALJ told him to take into account").         Smith v. Shalala, 46 F.3d
45 (8th Cir. 1995), on which Ms. Jones relies, is not to the contrary.                   In
that case, there is no indication that the vocational expert limited his
opinion in any way.      See id. at 47.


                                         II.
      At the very least, then, there was sufficient evidence for the
administrative law judge to conclude that Ms. Jones could meet the job
requirements for some positions as a production assembler.              Since Ms. Jones
does not argue that the number of such jobs available in Iowa is legally
insignificant, we affirm the judgment




                                         -3-
of the district court.   Because of our conclusion in that regard, we need
not address Ms. Jones's other arguments.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -4-